DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 10/14/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (JP 2003-064566) in view of Oikawa et al. (WO 2018/003545) with (US 2019/0145571) as an English Language translation. 
Regarding claim 1, Kawasaki teaches a felt material with an uneven surface formed from PAN-based flame-resistant fibers in the shape of a non-woven fabric used for heat insulating materials (“a thermal insulator comprising a nonwoven fabric”) (Paragraph [0003]). The fabric is formed with a plurality of protrusions on one or both surfaces in a dispersed manner (“a plurality of projections provided on at least one surface of the nonwoven fabric”) (Paragraph [0010]).
Kawasaki is silent with respect to the fabric further including a xerogel.
Oikawa teaches a flame-retardant insulating material (Pg. 1, Paragraph [0001]). The insulating material includes a xerogel in combination with a nonwoven fabric fiber (Pg. 1, Paragraph [0006]). The content of the xerogel is selected in order to improve the thermal conductivity of the insulation material (Pg. 8, Paragraph [0117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Kawasaki being heat insulating materials such that they further include the xerogel of Oikawa which provides improved thermal conductivities.
Regarding claim 2, Kawasaki teaches the fabrics as discussed above with respect to claim 1. The fabrics are further formed with thicknesses of 0.8 to 13 mm and the heights of the projections are 0.5 to 3 mm (Paragraphs [0015] and [0018]). As such, the resulting range of the height of the projections is in the range of 0.04*t to 3.75*t, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Kawasaki teaches the fabrics as discussed above with respect to claim 1.
Kawasaki is silent with respect to the shortest distance between projections being between 30t and 80t, where t is a thickness of the nonwoven fabric.
However, Kawasaki teaches the fabrics have a small contact area with the material the fabric is placed on in order to allow for cool air to flow easily and prevent thermal deterioration (Paragraph [0043]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
As such, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the distance between projections taught by Kawasaki in order to optimize airflow when the fabric is used thus preventing thermal deterioration as the invention is directed to heat insulation materials and the Applicant's invention is directed towards the same. As such, the range of the shortest distance between projections being in the range of 30t to 80t as claimed is obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 4, Kawasaki teaches the fabrics as discussed above with respect to claim 1. Kawasaki further teaches when compression molding forming the projections is performed on both sides of the fabric, the number and height of the projections may be different for each surface (“wherein the projections are provided on both surfaces of the nonwoven fabric and the positions of projections on the both surfaces are mutually different in a plan view”) (Paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783